UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4906 Dreyfus State Municipal Bond Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 1/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund January 31, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.6% Rate (%) Date Amount ($) Value ($) Connecticut93.7% Connecticut, GO 5.00 4/15/24 2,500,000 2,816,175 Connecticut, GO 5.00 3/1/26 5,000,000 6,196,950 Connecticut, GO 5.00 11/1/27 5,000,000 6,044,700 Connecticut, GO 5.00 11/1/27 2,000,000 2,275,580 Connecticut, GO 5.00 11/1/28 3,000,000 3,427,110 Connecticut, GO 5.00 11/1/28 5,000,000 6,025,800 Connecticut, GO 5.00 11/1/31 2,500,000 2,965,050 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/21 5,000,000 6,148,950 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 11/1/22 5,000,000 5,950,700 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/24 2,730,000 3,400,952 Connecticut, State Revolving Fund General Revenue 5.00 1/1/19 5,275,000 6,130,394 Connecticut, State Revolving Fund General Revenue 5.00 1/1/23 1,250,000 1,509,500 Connecticut, State Revolving Fund General Revenue 5.00 3/1/24 1,195,000 1,494,491 Connecticut, State Revolving Fund General Revenue 5.00 7/1/24 2,145,000 2,636,441 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) (Prerefunded) 5.25 12/1/15 1,765,000 a 1,857,345 Connecticut Development Authority, PCR (The Connecticut Light and Power Company Project) 4.38 9/1/28 3,900,000 4,332,237 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 4,500,000 5,268,780 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,550,000 6,862,304 Connecticut Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) 5.00 11/15/40 10,000,000 11,364,000 Connecticut Health and Educational Facilities Authority, Revenue (Bridgeport Hospital Issue) 5.00 7/1/25 3,625,000 4,312,191 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/25 1,340,000 1,502,234 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 1,420,000 1,580,332 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 4,000,000 4,445,840 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/35 2,000,000 2,285,460 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/40 2,500,000 2,847,225 Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 3/1/32 10,880,000 14,764,595 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/27 3,265,000 3,918,914 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/32 1,000,000 1,113,810 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/41 2,000,000 2,209,200 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 2,363,786 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/19 1,000,000 1,102,780 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/33 5,000,000 5,713,800 Connecticut Health and Educational Facilities Authority, Revenue (Sacred Heart University Issue) 5.38 7/1/31 1,000,000 1,122,200 Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty Corp.) 5.00 7/1/33 5,000,000 5,564,350 Connecticut Health and Educational Facilities Authority, Revenue (Stamford Hospital Issue) 5.00 7/1/30 6,750,000 7,454,227 Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 7/1/18 2,000,000 a 2,308,040 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.25 7/1/36 2,500,000 2,588,500 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/35 5,000,000 5,798,800 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/39 6,500,000 7,538,440 Connecticut Health and Educational Facilities Authority, Revenue (Western Connecticut Health Network Issue) 5.38 7/1/41 1,000,000 1,131,790 Connecticut Health and Educational Facilities Authority, Revenue (Yale New Haven Health Issue) 5.00 7/1/27 3,960,000 4,823,320 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/40 5,000,000 5,606,950 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Prerefunded) 5.75 7/1/20 4,000,000 a 5,002,280 Connecticut Health and Educational Facilities Authority, State Supported Child Care Revenue 5.00 7/1/25 1,490,000 1,743,360 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.50 11/15/20 1,510,000 1,512,975 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.80 11/15/22 2,805,000 2,920,846 Connecticut Higher Education Supplemental Loan Authority, State Supported Revenue (Connecticut Health and Educational Facilities Authority Loan Program) 5.00 11/15/21 1,450,000 1,714,581 Connecticut Higher Education Supplemental Loan Authority, State Supported Revenue (Connecticut Health and Educational Facilities Authority Loan Program) 5.00 11/15/22 1,400,000 1,660,792 Connecticut Higher Education Supplemental Loan Authority, State Supported Revenue (Connecticut Health and Educational Facilities Authority Loan Program) 5.00 11/15/23 1,400,000 1,670,564 Connecticut Municipal Electric Energy Cooperative, Power Supply System Revenue 5.00 1/1/38 3,000,000 3,468,120 Connecticut Municipal Electric Energy Cooperative, Transmission Services Revenue 5.00 1/1/22 1,505,000 1,842,210 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 1,000,000 1,010,000 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 3,250,000 3,264,982 Connecticut Transmission Municipal Electric Energy Cooperative, Transmission System Revenue 5.00 1/1/42 3,000,000 3,412,500 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 7,000,000 7,070,000 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue 5.00 8/15/26 700,000 858,165 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue 5.00 8/15/27 1,250,000 1,520,050 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue 5.00 8/15/29 1,500,000 1,809,495 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/37 1,800,000 2,021,688 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/35 25,000 25,867 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 11/15/15 5,000,000 a 5,192,700 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 11/15/15 1,975,000 a 2,051,117 Hartford, GO 5.00 4/1/24 1,000,000 1,222,520 Hartford, GO (Escrowed to Maturity) 5.00 4/1/17 1,325,000 1,453,644 Hartford, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/32 595,000 685,315 Hartford, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 4/1/22 255,000 a 317,710 Hartford County Metropolitan District, Clean Water Project Revenue 5.00 4/1/31 3,510,000 4,115,264 Hartford County Metropolitan District, Clean Water Project Revenue (Green Bonds) 5.00 11/1/42 2,000,000 2,388,240 Meriden, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/16 2,090,000 2,236,175 New Britain, GO (Insured; Assured Guaranty Corp.) 5.00 4/1/24 4,500,000 5,691,465 New Haven, GO 5.00 3/1/17 1,425,000 1,538,188 New Haven, GO (Insured; Assured Guaranty Corp.) 5.00 3/1/29 1,000,000 1,086,780 Norwalk, GO 5.00 7/15/24 1,000,000 1,234,310 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/27 3,000,000 3,611,850 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/31 3,940,000 4,548,257 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/32 1,370,000 1,596,872 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/33 1,500,000 1,743,960 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/39 1,500,000 1,775,040 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 2,000,000 2,571,800 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/31 2,000,000 2,225,520 Stamford, GO 5.00 7/1/21 4,410,000 5,430,254 University of Connecticut, GO 5.00 2/15/25 1,000,000 1,148,240 University of Connecticut, GO 5.00 2/15/27 1,000,000 1,144,050 University of Connecticut, GO 5.00 2/15/28 1,000,000 1,140,400 University of Connecticut, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 2/15/15 1,225,000 a 1,227,511 University of Connecticut, Special Obligation Student Fee Revenue 5.00 11/15/24 5,000,000 6,186,900 U.S. Related4.9% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 2,982,630 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 b 886,560 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,117,780 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds (Escrowed to Maturity) 5.45 5/15/16 1,445,000 1,537,220 Guam Waterworks Authority, Water and Wastewater System Revenue (Prerefunded) 5.50 7/1/15 535,000 a 546,663 Virgin Islands Port Authority, Marine Revenue 5.00 9/1/44 2,000,000 2,268,620 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 5,000,000 5,687,950 Total Investments (cost $275,347,488) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. At January 31, 2015, net unrealized appreciation on investments was $24,576,735 of which $25,015,920 related to appreciated securities and $439,185 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 299,924,223 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund January 31, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.9% Rate (%) Date Amount ($) Value ($) Massachusetts93.1% Boston Housing Authority, Capital Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 1,900,000 2,132,902 Cambridge, GO (Municipal Purpose Loan) 5.00 2/15/21 1,765,000 2,167,473 Massachusetts, Federal Highway Grant Anticipation Notes (Accelerated Bridge Program) 5.00 6/15/23 1,325,000 1,635,222 Massachusetts, GO 5.00 8/1/22 2,000,000 2,506,540 Massachusetts, GO 5.25 8/1/22 2,650,000 3,368,124 Massachusetts, GO 5.25 8/1/23 1,000,000 1,287,410 Massachusetts, GO 0.71 11/1/25 5,000,000 a 4,930,150 Massachusetts, GO (Consolidated Loan) 5.50 8/1/20 1,000,000 1,238,530 Massachusetts, GO (Insured; AMBAC) 5.50 8/1/30 1,750,000 2,410,380 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 2,500,000 3,223,100 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/23 3,000,000 3,738,090 Massachusetts Bay Transportation Authority, Assessment Revenue 5.25 7/1/34 2,500,000 2,833,275 Massachusetts Bay Transportation Authority, GO (General Transportation System) 7.00 3/1/21 425,000 525,576 Massachusetts Bay Transportation Authority, GO (General Transportation System) (Escrowed to Maturity) 7.00 3/1/21 355,000 379,406 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/21 1,000,000 1,229,610 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.50 7/1/24 1,140,000 1,512,085 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/27 3,000,000 4,051,320 Massachusetts Clean Energy Cooperative Corporation, Massachusetts Clean Energy Cooperative Revenue 5.00 7/1/24 2,580,000 3,193,911 Massachusetts College Building Authority, Project Revenue 5.00 5/1/27 2,000,000 2,427,240 Massachusetts College Building Authority, Project Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 5/1/26 5,385,000 b 4,237,295 Massachusetts College Building Authority, Project Revenue (Insured; XLCA) 5.50 5/1/28 1,450,000 1,829,030 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 4,000,000 4,599,960 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 1,000,000 1,072,480 Massachusetts Development Finance Agency, Revenue (Baystate Medical Center Issue) 5.00 7/1/34 1,475,000 1,720,086 Massachusetts Development Finance Agency, Revenue (Berklee College of Music Issue) 5.00 10/1/31 1,000,000 1,151,340 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/26 1,250,000 1,448,900 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/29 1,475,000 1,708,212 Massachusetts Development Finance Agency, Revenue (Children's Hospital Issue) 5.00 10/1/33 4,000,000 4,842,640 Massachusetts Development Finance Agency, Revenue (Milton Academy Issue) 5.00 9/1/30 2,000,000 2,341,320 Massachusetts Development Finance Agency, Revenue (Noble and Greenough School Issue) 5.00 4/1/21 600,000 722,034 Massachusetts Development Finance Agency, Revenue (North Hill Communities Issue) 6.50 11/15/43 2,000,000 c 2,166,720 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/32 2,000,000 2,429,500 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/39 2,000,000 2,334,480 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.38 7/1/41 4,000,000 4,656,520 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) 5.00 7/1/30 1,000,000 1,093,570 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 1,500,000 1,751,985 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 5.50 7/1/31 500,000 561,155 Massachusetts Development Finance Agency, Revenue (Wheelock College Issue) 5.25 10/1/37 2,500,000 2,701,975 Massachusetts Development Finance Agency, Revenue (Whitehead Institute for Biomedical Research Issue) 5.00 6/1/23 1,350,000 1,647,189 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) (Prerefunded) 5.00 8/1/16 2,000,000 d 2,137,280 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue E) (Insured; AMBAC) 4.70 1/1/27 3,870,000 3,983,546 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue I) 5.00 1/1/25 1,500,000 1,745,910 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 1,905,000 2,119,427 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 1,000,000 1,140,870 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/24 2,350,000 2,801,881 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/20 1,000,000 1,136,010 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.38 7/1/35 1,000,000 1,121,940 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 4,000,000 5,674,240 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/19 1,000,000 1,172,500 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 1,000,000 1,168,880 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 3,950,000 4,294,006 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.00 7/1/24 1,000,000 1,185,100 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/18 1,625,000 1,890,119 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 3,000,000 3,446,730 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 1,895,000 1,918,309 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,070,000 1,077,843 Massachusetts Health and Educational Facilities Authority, Revenue (Wheaton College Issue) 5.00 1/1/30 2,405,000 2,678,112 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/28 2,000,000 2,011,080 Massachusetts Housing Finance Agency, Housing Revenue 5.10 12/1/37 2,130,000 2,138,967 Massachusetts Housing Finance Agency, Housing Revenue 5.20 12/1/37 1,905,000 1,958,188 Massachusetts Port Authority, Revenue 5.00 7/1/25 1,500,000 1,824,420 Massachusetts Port Authority, Revenue 5.00 7/1/25 2,500,000 3,134,900 Massachusetts Port Authority, Revenue 5.00 7/1/27 5,475,000 6,461,048 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/21 6,610,000 8,131,688 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/22 2,000,000 2,500,280 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 4,000,000 4,694,840 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Bonds (Prerefunded) 5.00 8/1/19 1,535,000 d 1,814,324 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/25 2,000,000 2,425,600 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,405,000 1,570,860 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/26 1,875,000 2,079,150 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 95,000 d 106,091 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/24 1,320,000 1,564,873 Sandwich, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/15/15 1,000,000 d 1,032,460 U.S. Related5.8% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,465,000 1,467,124 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 1,237,791 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 b 369,400 Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,000,000 1,129,200 Guam, Hotel Occupancy Tax Revenue 5.00 11/1/17 1,000,000 1,104,190 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 1,020,270 Virgin Islands Port Authority, Marine Revenue 5.00 9/1/44 1,500,000 1,701,465 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,843,975 Total Investments (cost $168,109,946) % Cash and Receivables (Net) % Net Assets % a Variable rate securityinterest rate subject to periodic change. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, this security was valued at $2,166,720 or 1.2% of net assets. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. At January 31, 2015, net unrealized appreciation on investments was $16,711,676 of which $16,967,306 related to appreciated investment securities and $255,630 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 184,821,622 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund January 31, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.9% Rate (%) Date Amount ($) Value ($) Pennsylvania96.2% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/25 1,000,000 1,157,570 Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/26 1,000,000 1,157,570 Allegheny County, GO 5.00 12/1/31 1,040,000 1,238,453 Allegheny County, GO 5.00 12/1/34 1,000,000 1,179,490 Allegheny County, GO 5.00 12/1/34 3,000,000 3,461,370 Allegheny County Higher Education Building Authority, Revenue (Carnegie Mellon University) 5.00 3/1/24 3,150,000 3,791,434 Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 1,305,000 1,564,029 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/28 1,575,000 1,764,866 Bethlehem Authority, Guaranteed Water Revenue (Insured; Build America Mutual Assurance Company) 5.00 11/15/31 2,000,000 2,330,360 Boyertown Area School District, GO 5.00 10/1/37 2,050,000 2,359,447 Charleroi Area School Authority, School Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 2,000,000 a 1,772,120 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,600,000 1,690,336 Clairton Municipal Authority, Sewer Revenue 5.00 12/1/37 2,000,000 2,215,520 Dauphin County General Authority, Health System Revenue (Pinnacle Health System Project) 5.00 6/1/42 3,030,000 3,355,786 Delaware County Regional Water Quality Control Authority, Sewer Revenue 5.00 5/1/26 2,165,000 2,634,762 Delaware River Port Authority, Revenue 5.00 1/1/30 1,500,000 1,718,145 Delaware River Port Authority, Revenue 5.00 1/1/37 4,500,000 5,280,390 Donegal School District, GO (Limited Tax Obligations) 5.00 6/1/23 2,080,000 2,345,990 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.35 3/15/28 1,000,000 1,107,620 Geisinger Authority, Health System Revenue (Geisinger Health System) 5.00 6/1/41 2,500,000 2,911,050 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/16 1,000,000 a 923,540 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/18 2,750,000 a 2,354,935 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/18 2,750,000 a 2,299,468 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/19 2,750,000 a 2,182,758 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/20 2,750,000 a 2,124,898 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/20 2,500,000 a 1,883,850 Lancaster County Hospital Authority, Health Center Revenue (Masonic Villages Project) 5.00 11/1/35 1,000,000 1,162,400 McKeesport Area School District, GO (Insured; AMBAC) (Escrowed to Maturity) 0.00 10/1/21 2,915,000 a 2,656,002 McKeesport Municipal Authority, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/15/20 1,230,000 1,450,637 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/31 1,000,000 1,131,840 Montgomery County Industrial Development Authority, Health System Revenue (Jefferson Health System) 5.00 10/1/41 4,000,000 4,493,240 Pennsylvania, GO 5.00 10/15/26 3,000,000 3,672,540 Pennsylvania, GO 5.00 10/15/29 4,000,000 4,809,280 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,117,030 Pennsylvania Higher Educational Facilities Authority, Revenue (Carnegie Mellon University) 5.00 8/1/21 3,000,000 3,457,260 Pennsylvania Higher Educational Facilities Authority, Revenue (Temple University) 5.00 4/1/24 1,100,000 1,316,117 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/31 1,300,000 1,509,599 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) 5.00 3/1/40 1,000,000 1,100,600 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 5.25 8/15/25 1,000,000 1,209,510 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,880,800 Pennsylvania Higher Educational Facilities Authority, Revenue (University of the Sciences in Philadelphia) 5.00 11/1/31 1,000,000 1,194,800 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,285,000 2,373,315 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/25 730,000 731,000 Pennsylvania Housing Finance Agency, SFMR 4.60 10/1/27 5,000,000 5,111,500 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/37 1,415,000 1,437,753 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 900,000 1,012,023 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 100,000 b 116,098 Pennsylvania State University, Revenue 5.00 3/1/35 2,000,000 2,319,760 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/37 5,325,000 6,045,526 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/43 2,500,000 2,912,900 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 1,030,000 1,157,638 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Corp.) 6.00 6/1/28 3,000,000 3,440,550 Philadelphia, Airport Revenue 5.25 6/15/25 2,500,000 2,862,400 Philadelphia, Gas Works Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/22 2,000,000 2,007,720 Philadelphia, Water and Wastewater Revenue 5.00 1/1/23 2,180,000 2,678,261 Philadelphia, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 5.60 8/1/18 800,000 914,904 Philadelphia Authority for Industrial Development, HR (The Children's Hospital of Philadelphia Project) 5.00 7/1/42 3,000,000 3,532,200 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.50 9/15/37 1,700,000 1,746,206 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.15 5/1/27 1,230,000 1,248,598 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.25 5/1/37 1,715,000 1,734,808 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children's Hospital of Philadelphia Project) 5.00 7/1/25 1,800,000 2,113,704 Philadelphia Housing Authority, Capital Fund Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/21 1,685,000 1,706,854 Philadelphia School District, GO 5.25 9/1/23 1,000,000 1,157,200 Philadelphia School District, GO 6.00 9/1/38 975,000 1,113,899 Philadelphia School District, GO (Prerefunded) 6.00 9/1/18 25,000 b 29,591 Pittsburgh, GO (Insured; Build America Mutual Assurance Company) 5.00 9/1/30 1,585,000 1,913,364 Pittsburgh Urban Redevelopment Authority, MFHR (West Park Court Project) (Collateralized; GNMA) 4.90 11/20/47 1,225,000 1,275,556 Pocono Mountains Industrial Park Authority, HR (Saint Luke's Hospital - Monroe Project) 5.00 8/15/40 1,795,000 2,079,777 Reading Area Water Authority, Water Revenue 5.00 12/1/31 2,000,000 2,288,000 State Public School Building Authority, College Revenue (Montgomery County Community College) 5.00 5/1/38 1,115,000 1,292,809 State Public School Building Authority, Community College Revenue (Community College of Philadelphia Project) 6.00 6/15/28 3,000,000 3,487,440 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/22 710,000 732,756 West Shore Area Authority, HR (Holy Spirit Hospital of the Sisters of Christian Charity Project) 6.00 1/1/26 2,000,000 2,375,020 West View Borough Municipal Authority, Water Revenue 5.00 11/15/39 2,000,000 2,353,840 Westmoreland County Industrial Development Authority, Health System Revenue (Excela Health Project) 5.00 7/1/25 2,390,000 2,651,394 York County, GO 5.00 6/1/31 1,500,000 1,817,880 U.S. Related2.7% Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 1,114,190 Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,000,000 1,129,200 Guam Waterworks Authority, Water and Wastewater System Revenue (Prerefunded) 5.50 7/1/15 190,000 b 194,142 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 1,020,270 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 1,000,000 1,137,590 Total Investments (cost $153,336,605) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. At January 31, 2015, net unrealized appreciation on investments was $12,998,443 of which all was related to appreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 166,335,048 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus State Municipal Bond Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 By: /s/ James Windels James Windels Treasurer Date: March 24, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
